DETAILED ACTION
Claims 1-13 are currently pending in the present application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al., U.S. Publication No. 2009/0060249, published on 3/5/2009 (Liou), Bösnecker, WIPO Publication No. WO 2010031612 A1, published on 3/25/2010, (Bösnecker) (English translation provided), further in view of Zhang, U.S. Patent No. 9,625,948, filed on 8/24/2015 (Zhang).

As to Claim 1, Liou discloses a loudspeaker apparatus [100] for generating sound comprising: an electromechanical transducer [120] for converting electrical signals into mechanical oscillations (the transducer [120] is a flexible speaker panel; para. 0028, lines 10-11), a membrane [130] coupled to the electromechanical transducer [130], wherein the membrane [120] is configured to assume a stable operating state (the operating state is an extended state that retains its shape and position; Para. 0034, lines 5-9; see Fig. 10A) and a stable transport state (see Fig. 10B), and a spatial extension of the membrane is smaller in the transport state (Fig. 10B) than in the operating state (Fig. 10A) in one dimension (see Figs. 10A and 10B).
It is noted that Liou does not explicitly disclose that the membrane is bistably configured to assume one of two stable equilibrium states, other states being unstable. However, providing such a configuration was well known in similar devices. Zhang teaches an electronic device similar to Liou with a retractable, rollable membrane [142] (col. 3, lines 1-3), wherein the membrane [142] is bistably configured to assume one of two stable equilibrium states, other states being unstable (the membrane comprises supports [142] that are bistable; col. 8, lines 39-40; see Fig. 15; the supports are stable in an extended rigid state, or a rolled up state; col. 9, lines 18-34). One of oridinary skill in the art would have recognized the applicability of Zhangs membrane supports to Liou. Specifically, providing the bistable membrane [142] of Zhang as the membrane [130] of 

As to Claim 2, Liou and Zhang remain as applied above to Claim 1. Liou further discloses that the bistable membrane [130] is rolled up in the transport state (See Fig. 10B).

As to Claim 3, Liou and Zhang remai as applied above to Claim 1. Liou further discloses that the bistable membrane [130] partially or completely encompasses a cylindrical housing [116] of the loudspeaker apparatus [100] in the transport state (Para. 0028, lines 12-15).

As to Claim 4, Liou, Bösnecker, and Zhang remain as applied above to Claim 1. Zhang further discloses that the bistable membrane [142] is manufactured of spring metal (col. 9, lines 18-19). It is noted that Liou, Bösnecker, and Zhang do not explicitly disclose that the metal is steel. Examiner takes official notice that the use of steel as a spring metal was well known for bistable materials. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide spring steel as the spring metal of Zhang.

Claim 5, Liou and Zhang remain as applied above to Claim 1. Zhang further discloses that the bistable membrane is formed such that it autonomously rolls up from the stable operating state into the stable transport state by kinking (when forced to a flat state the slats [142] kink up into the rolled up transport state by snapping to the flat state; col. 9, lines 26-32).

As to Claim 8, Liou and Zhang remain as applied above to Claim 1. Liou further discloses that the electromechanical transducer [120] is positioned perpendicular to the bistable membrane [130] (the transducer is on the surface of the membrane; See Fig. 4).

As to Claim 10, Liou and Zhang remain as applied above to Claim 1. Liou further discloses that the bistable membrane [130] of the loudspeaker apparatus comprises a display for presenting images and/or videos (see Claim 19).

As to Claim 11, Liou discloses a method for operating a loudspeaker apparatus [100] for generating sound comprising the following steps: generating mechanical oscillations by electrical signals with the aid of an electromechanical transducer [120] (the transducer [120] is a flexible speaker panel; para. 0028, lines 10-11), coupling the electromechanical transducer [120] to a membrane [130], which has configured to assume one of two stable equilibrium states, the two equilibrium states being either a stable operating state (the operating state is an extended state that retains its shape and position; Para. 0034, lines 5-9; see Fig. 10A) or stable transport state (see Fig. wherein the membrane [130] is transferred from the transport state into the operating state for coupling to the electromechanical transducer [120] and wherein the membrane [120] is larger in the operating state than in the transport state in one spatial dimension (see Figs. 10A and 10B).
It is noted that Liou does not explicitly disclose that the membrane is a bistable membrane configured to assume one of two stable equilibrium states, other states being unstable. However, providing such a configuration was well known in similar devices. Zhang teaches an electronic device similar to Liou with a retractable, rollable membrane [142] (col. 3, lines 1-3), wherein the membrane [142] is bistable, and configured to assume one of two stable equilibrium states, other states being unstable (the membrane comprises supports [142] that are bistable; col. 8, lines 39-40; see Fig. 15; the supports are stable in an extended rigid state, or a rolled up state; col. 9, lines 18-34). One of oridinary skill in the art would have recognized the applicability of Zhangs membrane supports to Liou. Specifically, providing the bistable membrane [142] of Zhang as the membrane [130] of Liou, would have imparted rigid support, while still being able to transition between rigid and flexible states (Zhang: col. 9, lines 32-34). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the bistably configured membrane of Zhang, into the method of operating the loudspeaker apparatus of Liou.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liou et al., U.S. Publication No. 2009/0060249, published on 3/5/2009 (Liou), Zhang, U.S. Patent No. 9,625,948, filed on 8/24/2015 (Zhang), further in view of Bösnecker, WIPO Publication No. WO 2010031612 A1, published on 3/25/2010, (Bösnecker) (English translation provided).

As to Claim 9, Liou and Zhang remain as applied above to Claim 1. Liou and Zhang do not explicitly disclose that the loudspeaker apparatus comprises a projector, by which light is projectable to the bistable membrane. However, using similar loudspeaker devices with a projector to use as a display was well known. Bösnecker discloses a similar loudspeaker apparatus (Figs. 1 and 2) comprising a projector, by which light is projectable to the bistable membrane [1] (p. 5, lines 1-2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporated the projector of Bösnecker, into the loudspeaker apparatus of Liou and Zhang, for the additional feature of a display with a loudspeaker.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 7 recites the unique feature of the bistable membrane being coupled to the electromechanical transducer by a detachable mechanical connection. The closest prior art does not disclose or suggest such a feature.
Claim 6 is allowed. The following is an examiner’s statement of reasons for allowance: Claim 6 recites the unique feature of the bistable membrane being attached to the cylindrical housing with the aid of a permanent magnet. The closest prior art does not disclose or suggest such a feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to Claims 1-11 have been considered but are moot because the new ground of rejection does not rely on the same features as the previously used references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/RYAN ROBINSON/Primary Examiner, Art Unit 2653